Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144136 & (27)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 144136
                                                                   COA: 302656
                                                                   Berrien CC: 2009-002727-FH
  RUFUS BROWN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the November 3, 2011 order of the Court of Appeals is considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2012                      _________________________________________
         t0416                                                                Clerk